department of the treasury int ernal revenue service washington d c date o f f i c e o f c h i e f c o u n s e l number release date cc pa cbs br2 gl-107824-01 ulic memorandum for associate area_counsel sb_se area from joseph w clark senior technician reviewer branch collection bankruptcy and summonses subject joint notice_of_federal_tax_lien and tenancy_by_the_entirety this chief_counsel_advice responds to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent issues whether our previous advice recommending against the use of a joint notice_of_federal_tax_lien joint notice when spouses who own property as tenants_by_the_entirety are jointly and severally liable on a tax debt bars the filing of joint notices conclusions although we agree with our previous recommendation there is no legal reason why florida collection cannot continue its long standing practice of issuing both individual and joint notices of federal_tax_lien facts previously we addressed a hypothetical situation where separate but identical trust fund recovery penalties tfrp or penalty assessments under sec_6672 of the internal_revenue_code are made against a husband and a wife who are sole officers of a corporation in this hypothetical the husband and wife own real_property as tenants_by_the_entirety in a jurisdiction where the liens arising from the separate tfrp assessments attach to the entireties property for reasons discussed below we concluded that although a joint notice may be sufficient to provide constructive notice to third-party creditors joint notices are not necessary your memorandum asks us to further clarify the meaning of our previous advice you note that the long standing practice in florida has been to file both separate and joint notices in cases where both spouses are jointly and severally liable for a tfrp according to you memorandum florida collection personnel feel that gl-107824-01 recording joint notices leads to increased collections and that innocent third-party creditors would be disadvantaged by a change in practice law and analysis in brown v united_states 591_fsupp_1136 5th cir the court_of_appeals held that sec_6672 creates a joint_and_several_liability against all responsible officers subject_to tfrp thus each delinquent responsible_officer is independently liable for the entire amount of the penalty in our view joint notices are inconsistent with the idea that sec_6672 imposes an individual liability subject_to an individual assessment a notice_of_federal_tax_lien does not create a lien against property rather a lien is created the moment a person required to pay taxes fails to do so sec_6321 the lien exists regardless of whether notice is filed however congress has seen fit to provide protection to certain classes of creditors thus a lien will not be valid against a purchaser of a security_interest a mechanic’s_lienor or a judgment lien creditor unless notice has been properly filed sec_6323 a notice_of_federal_tax_lien is sufficient if it gives constructive notice of the existence of the government’s lien a l r 3d see 247_fsupp_421 s d n y thus individual notices filed against a husband and a wife will alert a reasonable third party to the possibility that the entireties property is encumbered by a joint liability augello v united_states u s tax cas cch m d pa yet there is no legal imperative that only individual notices be filed as long as the notice gives sufficient constructive notice of the existence of the government’s lien then it satisfies the requirements of sec_6323 of the internal_revenue_code if florida collection personnel wish to continue to file both individual and joint notices they may do so our previous advice was meant as a recommendation which is evidenced by our discussion about what a joint notice should contain if one is filed nothing in that advice precludes continuation of the current florida practice this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse effect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views 1however it is the service’s policy to collect the unpaid trust_fund_taxes only once irm gl-107824-01 if you have any further questions please contact the attorney assigned to this matter at
